Citation Nr: 1235780	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-00 151A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from February 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the Veteran's petition to reopen his previously denied claim for service connection for PTSD.  In January 2007, jurisdiction over the Veteran's claims file was transferred from the St. Paul RO to the RO in Des Moines, Iowa.  

In December 2009, the Board reopened the Veteran's claim and remanded the case on its merits for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, seek to corroborate the Veteran's claimed in-service stressor, provide the Veteran with a psychological examination, and then re-adjudicate the claim.  The AOJ sent the Veteran the requisite notice, attempted to verify the Veteran's claimed stressors, and scheduled the Veteran for a VA examination, which was conducted in May 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in June 2011.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, however, the Board notes that the Veteran initially filed his claim seeking service connection for a variety of psychiatric disabilities, including "manic depression," anxiety, and PTSD.  The RO adjudicated the psychiatric disability claims separately, and the Veteran has perfected an appeal only as to his claim of service connection for PTSD.  In addition, during the course of the instant appeal, the Veteran filed a separate claim seeking service connection for bipolar disorder.  The RO denied this claim in June 2008, and the Veteran did not appeal the denial.  The Board is thus left to decide the matter currently on appeal, which involves only the specific disability for which the Veteran has perfected an appeal in this case-PTSD.  Thus, even acknowledging that the Veteran has an extensive history of post-service psychiatric treatment, during which he has been assigned varied diagnoses of acquired psychiatric disorders, the Board concludes that the service connection claim over which the Board now has jurisdiction is accurately characterized as one for PTSD.  


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished. 

In this respect, through December 2005, December 2009, and January 2010 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. 

The Board also finds that the December 2005, December 2009, and January 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2005, December 2009, and January 2010 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the December 2009 and January 2010 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records, as well as records of his post-service treatment, have been associated with the claims file.  Records of the Veteran's award of Social Security Administration (SSA) benefits have also been obtained and associated with the claims file.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  

The Veteran also underwent VA examination in February 2006, February 2008, and May 2010, with an addendum opinion added in September 2010, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations and addendum opinion obtained in this case are collectively adequate, as they are predicated on full psychiatric examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examination and addendum considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

There are special considerations for PTSD claims predicated on a personal assault.  The Board recognizes that the present case, which involves allegations of a personal assault (the alleged rape of the Veteran by three men shortly before his separation from service), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.

The pertinent regulation, 38 C.F.R. § 3.304(f)(4), provides that PTSD based on a personal assault in service permits evidence from sources other than a appellant's service records that may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Veteran has contended that he has PTSD as a result of a stressor in which he was sexually assaulted by three men in service.  The Veteran stated that he reported the rape to his supervisor but was put out of service shortly thereafter.  He has claimed that his performance in service declined dramatically after the incident, which he stated occurred in "early 1972," shortly before his May 1972 separation from active duty.  The AOJ denied the Veteran's claim on the bases that it could not corroborate his alleged stressor and that he did not have a confirmed diagnosis of PTSD.

Although the Veteran has contended that he reported the in-service personal assault to an officer, a search of available personnel records has turned up no documentation of any report.  Further, and regarding the Veteran's contentions that he was a good soldier prior to the attack but that his performance declined following the assault, review of personnel records does not support such a finding.  In that connection, the Board notes that the Veteran was punished for four separate violations under Article 15 of the Uniform Code of Military Justice in September and October 1971-months before the claimed assault in "early 1972."  He was again charged under Article 15 in February 1972 and was released from service in May 1972.  The Board thus does not find that the alleged in-service assault can be corroborated by evidence of a report of the attack or by the Veteran's claimed change in behavior following the assault.  To the contrary, the Veteran's pattern of poor performance was well established prior to the date of the alleged incident and did not change significantly thereafter.  The occurrence of the in-service personal assault is therefore not corroborated.

Relevant evidence of record consists of the Veteran's service treatment and personnel records and records of his post-service treatment at various VA medical facilities.  The Veteran was also provided VA examination in February 2006, February 2008, and May 2010, with an addendum opinion added in September 2010.  The Veteran's service treatment records show that he was found to be normal psychiatrically at his January 1971 pre-induction medical examination.  The record is silent as to any psychological complaints or treatment during service, and at his March 1972 separation medical examination, the Veteran was again found to have no psychiatric abnormalities.  Service personnel records reflect that the Veteran was disciplined under Article 15 on four occasions.  In addition, he was counseled on multiple occasions in early 1972 for problems with his appearance and attitude; he was recommended for separation from service in March 1972 due to his "failure to demonstrate adequate potential for promotion advancement."

The record further reflects that the Veteran has been seen many times after military service for treatment of what has been variously diagnosed as bipolar disorder, anxiety disorder, and depressive disorder.  The record contains VA medical treatment records beginning as early as 2003, at which time the Veteran was assigned diagnoses of bipolar disorder and anxiety disorder.  He was also assigned a separate diagnosis of antisocial personality disorder, which has been identified by multiple treatment providers as the Veteran's "primary" diagnosis.  Since his initial 2003 treatment visit, the Veteran has received ongoing psychiatric care from VA treatment providers.  Records of the Veteran's treatment at various VA facilities reflects that he has sought treatment with VA providers on multiple occasions for his psychiatric disabilities.  Treatment notes from 2003 to the present document that the Veteran has been diagnosed with and treated for several different psychiatric disorders.  However, the Board finds it important to note that none of the Veteran's VA treatment providers has diagnosed him with PTSD.  To the contrary, multiple VA psychiatrists and treatment providers have noted that the Veteran wants to be diagnosed with PTSD "for compensation purposes" but does not meet diagnostic criteria.  Further VAMC records, including multiple treatment visits in 2011, reflect that the Veteran has been assigned a diagnosis of bipolar disorder and antisocial personality disorder, for which he has continued to receive treatment since his initial diagnosis.

The Veteran was afforded VA psychiatric examinations in February 2006, February 2008, and May 2010.  The February 2006 examiner recounted the Veteran's reported military, social, and medical history in considerable detail, including a recounting of the Veteran's identified stressor as well as his reported history of having a violently abusive father.  The Veteran also stated at the examination that he had a criminal past and had been arrested nearly 50 times prior to entering active duty, primarily for auto theft.  The examiner noted the Veteran's complaints of depression pre-dating service, as well as symptoms of anxiety and depression at the time of examination.  The examiner also noted that the Veteran abused multiple drugs, including street drugs and alcohol.  Concerning the Veteran's PTSD claim, the examiner noted that his psychological testing results suggested "an attempt to over-endorse symptoms" and were thus unreliable.  The examiner found that the Veteran did not meet the diagnostic criteria and did not have a verifiable stressor to corroborate his claim of experiencing PTSD.  Rather, the examiner diagnosed the Veteran with polysubstance dependence, depressive disorder, and anxiety disorder, as well as antisocial personality disorder and narcissistic personality disorder.  The examiner opined that the Veteran's antisocial personality disorder "appears to be his main diagnosis." 

The Veteran again underwent VA examination in February 2008.  At that time, he again recounted his claimed stressor but was again found not to have PTSD.  The examination report reflects that the Veteran stated during the examination that his childhood was uneventful, with no severe abuse.  The examiner specifically stated that the Veteran "does not suffer from posttraumatic stress disorder."  Instead, the examiner diagnosed the Veteran with bipolar disorder and alcohol dependence, as well as antisocial personality disorder.  The February 2008 VA examiner also found the Veteran's antisocial personality disorder to be the Veteran's primary diagnosis."

The Veteran was again provided VA examination in May 2010.  At that time, the Veteran again recounted his claimed stressor and stated that before the alleged incident, "his performance of his duties had been fully satisfactory or better."  The examiner, noted, however, that service personnel records did not bear out the claim.  The examiner noted the Veteran's "pattern of poor adjustment to military life" and opined that this was evidence of antisocial personality disorder, not PTSD.  Regarding the Veteran's reported symptoms, the examiner opined that they did not satisfy the diagnostic criteria to assign a diagnosis of PTSD.  Rather, the examiner assigned diagnoses of bipolar disorder and alcohol dependence, as well as antisocial personality disorder.   In a September 2010 addendum opinion, the examiner clarified that, although the Veteran's symptom profile was "not altogether inconsistent with a diagnosis of PTSD," in light of his history and clinical presentation it is more likely that his symptoms are explained by his diagnosis of antisocial personality disorder and bipolar disorder.  

The Veteran also underwent psychiatric evaluation in May 2006 pursuant to his claim for SSA benefits.  At that time, he reported that his claimed PTSD stemmed from a sexual assault in service, as well as "rather traumatic abuse at the hands of his father when he was a child."  The examiner found, based on the Veteran's assertions, that "PTSD is clearly evident."  He also diagnosed the Veteran with dysthymia and bipolar disorder, as well as a probable personality disorder.  Similarly, at an SSA psychiatric evaluation in June 2006, the Veteran was noted to experience a "medically determinable impairment ... that does not precisely satisfy the diagnostic criteria"; this was identified as PTSD.

Upon review of the above evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  In that connection, the Board first notes that the Veteran contends that he was exposed to an in-service stressor, in the form of a sexual assault by three men, that led to his PTSD.  In this regard, the Board notes that in order for the Veteran's claim of service connection for PTSD to be granted, the record would have to contain competent and credible evidence corroborating his claimed stressor, as well as a diagnosis of PTSD.  As discussed above, the VA examiners all considered the Veteran's contentions as well as the available medical evidence in specifically concluding that it was less likely than not that he experiences PTSD.  In so concluding, the May 2010 examiner specifically noted that the Veteran's personnel records did not support his contentions and that his symptoms were more likely explained by different diagnoses.  The examiner offered a clear explanation for his opinion, relying on the Veteran's medical history and his medical expertise, as well as current medical knowledge, in concluding that it is not likely that the Veteran has PTSD.  

In reaching its conclusion, the Board has reviewed the evidence of record and finds the Veteran to be manifestly not credible in regard to statements relating to his claimed PTSD.  In that connection, the Board looks to statements the Veteran made to the February 2006 and February 2008 VA examiners concerning his pre-military history; those statements are clearly contradictory, as the Veteran told the February 2006 VA examiner that he was severely abused by his father, necessitating multiple hospitalizations, but reported to the February 2008 VA examiner that his childhood was "relatively normal."  In addition, the Board looks to inconsistencies in the Veteran's statements to his February 2006 VA examiner concerning his claimed multiple pre-service arrests, a claim disproven by the police report in his personnel records, which reflects only one charge for a stolen boat.  Further, the Board finds compelling statements the Veteran has made to multiple VA treatment providers concerning his desire to obtain a PTSD diagnosis for "compensation purposes," as reported to a VA provider in April 2009.  In addition, a VA treatment provider in October 2008 noted that the Veteran was "adamantly attempting to acquire a diagnosis of PTSD."  He was similarly noted in July 2009 to want service connection for PTSD but not to desire any meaningful psychiatric treatment.  The Board concludes that these statements-setting forth the Veteran's willingness to misinform treatment providers and VA officials alike-establish that, with regard to his claimed disability and his attempt to obtain VA benefits, the Veteran is incredible.  

Further, in this case, a review of the medical evidence of record does not reflect that the Veteran has a diagnosis of PTSD.  Here, the Veteran's service treatment records are silent for any report, diagnosis, or treatment for PTSD or any other psychological complaint or disorder.  The Veteran's separation report of medical examination, prepared in March 1972, indicates that the Veteran had no psychological abnormalities.  VA examinations conducted in February 2006, February 2008, and May 2010 specifically found the Veteran not to experience PTSD.  In addition, none of his VA treatment providers has assigned him a diagnosis of PTSD at any time during his treatment at various VA facilities.

The Board acknowledges that there is some medical evidence showing PTSD.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran has PTSD.  The majority of the clinical records that include a diagnosis do not include PTSD, but instead reflect diagnoses of bipolar disorder, anxiety disorder, and depressive disorder, as well as a "primary diagnosis" of antisocial personality disorder.  The Board notes in particular that the Veteran's treatment at multiple VA facilities has included a consistent diagnosis of bipolar disorder and antisocial personality disorder, but no diagnosis of PTSD.  The Board notes further that the May 2006 SSA evaluator relied entirely on the Veteran's reported history when assigning a diagnosis of PTSD-a history that, as discussed above, is not credible.  In addition, the June 2006 assessment specifically stated that the finding of PTSD did not meet relevant diagnostic criteria.  Further, concerning the question of a current diagnosis of PTSD, the Board finds that the February 2006, February 2008, and May 2010 opinions, when considered in the context of the remaining record, are more persuasive.  The February 2006, February 2008, and May 2010 examiners all reviewed the Veteran's entire history and explained why he does not have PTSD, which the Board finds more convincing than the reports that include an assessment of the disability, but did not provide an explanation.  

The Board has considered the evidence favorable to the claim but finds this evidence less persuasive than the other medical evidence of record, which indicates that the Veteran does not exhibit symptoms sufficient to warrant a diagnosis of PTSD.  In that connection, the Board notes, as discussed above, that a diagnosis of PTSD was refuted by each of the Veteran's VA examiners, who all found specifically that the Veteran lacked sufficient symptoms of PTSD and did not warrant such a diagnosis.  In addition, none of the Veteran's VA treatment providers has assigned a diagnosis of PTSD at any point in his extensive treatment history.  In sum, the Board finds that the assessment of PTSD made by the SSA evaluators in May 2006 and June 2006 is simply not consistent with the other medical evidence and opinions of record, including the February 2006, February 2008, and May 2010 VA examinations, which were specifically conducted to determine whether the Veteran in fact had PTSD as a result of his military service.

The Board has considered the Veteran's assertions that he has PTSD related to his claimed in-service stressor.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a condition.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Consequently, the Veteran's own assertions as to the diagnosis and etiology of his variously diagnosed mental disorders, including PTSD, have no probative value.

The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of a current disability, the claim for service connection for PTSD cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


